DETAILED ACTION
This is a first office action in response to application no. 17/551,620 filed on December 15, 2021 in which claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim calls for “one person referred to as client located in or moving through a real physical space ispl…”. The claim must specify if the client is moving or located there. This is rather ambiguous.
Claim 1 further calls for provision by the advisor to the client of instructions and indications regarding design, production, use utilization, repair…” what is the difference between use and utilization?

Claim 1 further calls for guidance of one or more products located or moving through a real physical space. The product is either moving or located in a place. This makes is difficult for examination.

The claim calls for to enable the client to clearly see the images. How is an image is clearly seen by the client? 

The claim further calls for “mobile or fixed image and sound sensors located or move through a real physical.” The location must be given/defined.
The claim further calls for “recapturing the images and the sounds from the advisor in interaction with the images”.  A relation between capturing and recapturing must be established in the claim.
The claim set situation of “on the one hand, to only recapture the images displayed on the display means”…; and “on the other hand, such as to prevent the distortion of images related to image recaptured displayed on the screens”.
The claim further calls for “to directly transmit the images and sounds recaptured ty the image and sound sensors located in the advisor image recapture space to the client”.
Claims 2-15 are rejected by dependency to claim 1.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claim 1 discloses limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claims limitation use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning (“unit”)) for performing the claimed function ....
The examiner finds that claim 1 use the term “means”, therefore satisfying the Prong (A) of the 3-Prong analysis:
“pointing means”;
“advisor display means”;
“display means”
 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “such that” ....
Based upon a review of claim 1, the examiner finds that the terms “means” is modified by the transition word “for”
“display means for”; “display means located in the advisor space on the client  display means ….such that the client in real-time”
therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the term “for” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claim 1, the examiner finds that “for” contain sufficient structure for performing the entire claimed function that is set forth. 
Therefore, while claim 29 invokes § 112(f) or 112 6th, it does not call for a rejection under 35 U.S.C. 112(b).

Applicant may:
(a)    Amend the claims so that the claims limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. 112, sixth paragraph; or 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function  and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); 
or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Since the claims are indefinite, they will be rejected as best understood by the Examiner. In an attempt to provide sense to the invention, claim 1 will be rejected. The dependent claims will be rejected by dependency to claim 1 since claim 1 is qualified as being indefinite. Because the claim is broad, the rejection will be done based on Examiner’s understanding of potential limitations.

THE CLAIM KEEPS REFERRING TO: product space; advisor; positioning the advisor next to said images displayed; the advisor interacting with the images being displayed either directly or indirectly via pointing means or laser or stick type; directly transmitting the provided real-time recapture image of the advisor…; (claim 7); “which client being in interaction, in connection (in direct physical contact) with the product or products (P1 to Pn), - at least one video sensor (CVUPCL1) for filming the client (CL1) in interaction, in connection (contact) with the product or products (P1 to Pn)”. All of those elements cited above makes it difficult for the Examiner to perform a proper claim interpretation. Therefore, making the claims indefinite.

Dependent claims 2-16 are rejected by dependency to claim 1 and claim 8.

NOTE: The Applicant is urged to review the language of claim 7, in order to correct the language. For example, the claim calls for: module containing artificial intelligence enabling same to interpret and analyze the request of the client.
 This claim language is rather broad and confusing;
The Applicant is urged to delete the words between parenthesis, delete the and/or language; the “same” (i.e., and generates the soring and selection conditions that same sends to at least one central unit referred to as server).

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 U.S. Patent no. 11,216,825 to Boukari.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of Patent no. 11,216,825 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for a real-time communication method between at least one person, referred to as client, located in a real physical space ispl as a client space and at least one remote person, referred to as advisor, located in a real physical space known as an advisor space for the advisor to provide real-time instructions and indications to the client, the instructions and indications regarding design, production, use, repair, maintenance, consultation, localization, destruction, disposal, localization and elimination, guidance of one or more products located in a real physical space referred to as a product space, wherein the client space is provided with one or more receiving means and at least a client display means for receiving and displaying images, wherein the client display means in the client space are positioned such as to enable the client to clearly see the images displayed on the client display means located in the client space, wherein the advisor space is provided with one or more of the receiving means and at least an advisor display means for receiving and displaying images, wherein image sensors and sound sensors are located in a real physical space referred to as an image capture space, wherein a real physical space referred to as advisor image recapture space is associated with the advisor space, the advisor image recapture space being provided with sensors that film the advisor in interaction with displayed images on the advisor display means located in the advisor space to thereby provide recapture images of the advisor in interaction with displayed images on the advisor display means located in the advisor space, the advisor space being connected to the client space via a first communication connection to communicate to the client space the provided recapture images of the advisor and thereby have the advisor provide the real-time instructions and indications to the client, the first communication connection comprising a first wired digital connection and/or a first wireless digital connection, the advisor space being connected to the capture space via a second communication connection, the second communication connection comprising a second wired digital connection and/or a second wireless digital connection, the method comprising: - a capturing step of using the image sensors and the sound sensors located in the image capture space to capture images and sounds of the client in the client space thereof, and/or to capture images and sounds of the products in the product space thereof; - a transmitting step of transmitting via the second communication connection the images and the sounds captured in said capturing step to the advisor space; - a displaying step of displaying said images received via the second communication connection on the advisor display means located in the advisor space; - positioning the advisor next to said images displayed on the advisor display means located in the advisor space such as to enable the advisor to interact with the images being displayed on the advisor display means located in the advisor space, the advisor interacting with the images being displayed either directly or indirectly via pointing means of laser or stick type; - using the sensors provided in the advisor image recapture space to film the advisor in interaction with the displayed images on the advisor display means located in the advisor space to thereby provide real-time recapture images of the advisor in interaction with displayed images on the advisor display means located in the advisor space, wherein the real-time recapture images of the advisor in interaction with displayed images comprise the images displayed on the advisor display means of the advisor space and at least a portion of the body of the advisor in interaction with the images displayed, the recapture images of the advisor in interaction with displayed images not comprising images of the advisor space, or wherein the real-time recapture images of the advisor in interaction with displayed images comprise the images displayed on the advisor display means of the advisor space and the pointing means of the advisor in interaction with the images displayed, the recapture images of the advisor in interaction with displayed images not comprising images of the advisor space; and - directly transmitting the provided real-time recapture images of the advisor in interaction with displayed images on the advisor display means located in the advisor space from the advisor image recapture space to the client space via the first communication connection to display said real-time recapture images of the advisor in interaction with displayed images on the advisor display means located in the advisor space on the client display means located in the client space, such that the client in real-time sees, in the provided real-time recapture images displayed on the client display means located in the client space, the advisor move either in the client space, or in the product space.
Claim 1 of cited Patent no. 11,216,825 call for similar limitations.  In fact, independent claim 1 of the cited Patent call for a real-time communication method between at least one person, referred to as client, located in a real physical space known as a client space and at least one remote person, referred to as advisor, located in a real physical space known as an advisor space for the advisor to provide real-time instructions and indications to the client, the instructions and indications regarding design, production, use, repair, maintenance, consultation, localization, destruction, disposal, localization and elimination, guidance of one or more products located in a real physical space referred to as a product space, wherein the client space is provided with one or more receiving means and display means for receiving and displaying images, wherein the display means in the client space are positioned such as to enable the client to clearly see the images displayed on the display means located in the client space, wherein the advisor space is provided with one or more of the receiving means and the display means for receiving and displaying images, wherein image sensors and sound sensors are located in a real physical space referred to as an image capture space, wherein a real physical space referred to as advisor image recapture space is associated with the advisor space, the advisor image recapture space being provided with sensors that film the advisor in interaction with displayed images on the display means located in the advisor space to thereby provide recapture images of the advisor in interaction with displayed images on the display means located in the advisor space, the advisor space being connected to the client space via a first communication connection to communicate to the client space the provided recapture images of the advisor and thereby have the advisor provide the real-time instructions and indications to the client, the first communication connection comprising a first wired digital connection and/or a first wireless digital connection, the advisor space being connected to the capture space via a second communication connection, the second communication connection comprising a second wired digital connection and/or a second wireless digital connection, the method comprising: a capturing step of using the image sensors and the sound sensors located in the image capture space to capture images and sounds of the client in the client space thereof, and/or to capture images and sounds of the products in the product space thereof; a transmitting step of transmitting via the second communication connection the images and the sounds captured in said capturing step to the advisor space; a displaying step of displaying said images received via the second communication connection on the display means located in the advisor space; positioning the advisor next to said images displayed on display means located in the advisor space such as to enable the advisor to interact with the images being displayed on display means located in the advisor space, the advisor interacting with the images being displayed either directly or indirectly via pointing means of laser or stick type; using the sensors provided in the advisor image recapture space to film the advisor in interaction with the displayed images on the display means located in the advisor space to thereby provide real-time recapture images of the advisor in interaction with displayed images on the display means located in the advisor space, wherein the real-time recapture images of the advisor in interaction with displayed images comprise the images displayed on the display means of the advisor space and at least a portion of the body of the advisor in interaction with the images displayed, the recapture images of the advisor in interaction with displayed images not comprising images of the advisor space, or wherein the real-time recapture images of the advisor in interaction with displayed images comprise the images displayed on the display means of the advisor space and the pointing means of the advisor in interaction with the images displayed, the recapture images of the advisor in interaction with displayed images not comprising images of the advisor space; and directly transmitting the provided real-time recapture images of the advisor in interaction with displayed images on the display means located in the advisor space from the advisor image recapture space to the client space via the first communication connection to display said real-time recapture images of the advisor in interaction with displayed images on the display means located in the advisor space on the display means located in the client space, such that the client in real-time sees, in the provided real-time recapture images displayed on the display means located in the client space, the advisor move either in the client space, or in the product space.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Thus, the claims of the instant application are anticipated by the patented claims since the claims of the present application are broader.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Claims 2-7 and 9-15 are rejected by their dependency  to claims 1 and 8.

The Examiner is providing an Office action in order to show how broad and indefinite claim 1 is met by the prior art of record.  The Applicant is urged to write the claims without making reference to product or person. The claims must call for the actual limitations instead of making reference to what the subject might be (i.e., referred to as server, referred to as advisors etc…).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US Patent Application Publication no. 2002/0111890) in view of Jayanthi et al. (US Patent Application Publication no. 2017/0215071).

Regarding claim 1, Sloan discloses real-time communication method between at least one person referred to as client located in or moving through a real physical space isp1 as client space and at least one remote person, referred to as advisor located in or moving through a real physical space known as advisor space for the real-time provision by the advisor to the client of instructions and indications regarding design (See [0056], [0059] and [0070]), production, use, utilisation, repair, maintenance, consultation, localisation, destruction, disposal, localisation and elimination, guidance of one or more products located in or moving through a real physical space referred to as product space (See [0072]), which client space is provided with one or more means for receiving and displaying images, which display means are positioned at a distance clearly defined in relation to the client such as to enable same to clearly see the images displayed (See [0073]), which advisor space is provided with one or more means for receiving and displaying images (See [0083]), the method comprising  carrying out a capture of the images and of the sounds of the client in the client space thereof (See [0039] with camera 108), and/or of the products in the product space thereof, and/or of the client and of the products 4Docket No. 0911-1012 in the client space and the product space (See [0125]), by means of image sensors and sound sensors, which mobile and/or fixed image and sound sensors are located in or move through a real physical space referred to as image capture space, - transmitting thanks to digital connections (wired and/or wireless) said images and sounds captured to the advisor (See [0037] along with camera 108 of Fig. 1), - displaying said images received on display means located in the advisor space (See  display 106 of the advisor and [0037] and [0039]), - positioning the advisor next to said images displayed such as to enable same to interact on the images displayed either directly or indirectly via pointing means of laser or stick type (See [0061] and Fig. 5).
	It is noted that although Sloan perform direct transmission of image and sound using communication means (See Sloan [0039]-[0040] for the image transmission and [0044] for the communication means), it is silent about recapturing the images and the sounds from the advisor in interaction with the images displayed on display means located in the advisor space via sensors located in a real physical space referred to as advisor image recapture space, which recapture sensors are dimensioned and positioned at a defined distance in relation to the means for displaying images located in the advisor space such that: - on one hand, to only recapture the images displayed on the display means of the advisor space and the entire body of the advisor in interaction with the images displayed and without the advisor space or 5Docket No. 0911-1012 the images displayed on the display means of the advisor space and a portion of the body of the advisor in interaction with the images displayed and without the advisor space or the images displayed on the display means of the advisor space and the pointing means of the advisor in interaction with the images displayed and without the advisor space, - on the other hand, such as to prevent the distortion of images related to image recaptures displayed on the screens,  - to directly transmit said images and sounds recaptured by the image and sound sensors located in the advisor image recapture space to the client thanks to digital connections (wired and/or wireless) and to display said images received on display means located in the client space, such that the client sees the advisor move either in the client space, or in the product space.
	However, Jayanthi teaches real-time communication comprising recapturing the images and the sounds from the advisor in interaction with the images displayed on display means located in the advisor space via sensors located in a real physical space referred to as advisor image recapture space, which recapture sensors are dimensioned and positioned at a defined distance in relation to the means for displaying images located in the advisor space such that: - on one hand, to only recapture the images displayed on the display means of the advisor space and the entire body of the advisor in interaction with the images displayed and without the advisor space or  the images displayed on the display means of the advisor space and a portion of the body of the advisor in interaction with the images displayed and without the advisor space or the images displayed on the display means of the advisor space and the pointing means of the advisor in interaction with the images displayed and without the advisor space, - on the other hand, such as to prevent the distortion of images related to image recaptures displayed on the screens,  - to directly transmit said images and sounds recaptured by the image and sound sensors located in the advisor image recapture space to the client thanks to digital connections (wired and/or wireless) and to display said images received on display means located in the client space, such that the client sees the advisor move either in the client space, or in the product space (See Jayanthi  [0063]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Sloan’s realtime communication to incorporate Jayanthi ’ step of recapturing the images and the sounds from the advisor in interaction with the images displayed on display means located in the advisor space via sensors located in a real physical space referred to as advisor image recapture space, which recapture sensors are dimensioned and positioned at a defined distance in relation to the means for displaying images located in the advisor space such that: - on one hand, to only recapture the images displayed on the display means of the advisor space and the entire body of the advisor in interaction with the images displayed and without the advisor space or  the images displayed on the display means of the advisor space and a portion of the body of the advisor in interaction with the images displayed and without the advisor space or the images displayed on the display means of the advisor space and the pointing means of the advisor in interaction with the images displayed and without the advisor space, - on the other hand, such as to prevent the distortion of images related to image recaptures displayed on the screens,  - to directly transmit said images and sounds recaptured by the image and sound sensors located in the advisor image recapture space to the client thanks to digital connections (wired and/or wireless) and to display said images received on display means located in the client space, such that the client sees the advisor move either in the client space, or in the product space. 
	The motivation for performing such a modification in Sloan is to selectively recommend alternate image which may have been under a better compression technique.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wadley et al. (US Patent Application Publication no. 2017/0344384) teaches system for utilizing one or more data sources to generate a customized interface.
Milligan et al. (US Patent no. 8928727) teaches sharing input device data in a multiway video conference provided in an online social network.
Castro (US Patent Application Publication no. 2002/0091991) teaches unified real-time microprocessor computer.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424